Title: Francis Adrian Van der Kemp to Thomas Jefferson, 14 July 1816
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


          
            Sir
            Olden barneveld 14 July 1816.
          
          The distinguished proof of your esteem, with which you favoured and gratified me, when you honoured me with your Letter of apr. 25. induces me to take the liberty of Sending you a few lines more. I am pleased to Suppose, that my last has not been unacceptable, and that you approved the course, which I have taken with the papers with whom I was entrusted. These are now on their way to Old England. Since I wrote my last I received a highly valuable parcel of books from there—of which I doubt not, or Several would be perused by you with delight: they are written in that Spirit which recommend themselves to elevated minds. Among these were Kenricks discourses and Several of Belsham’s works. Was I So fortunate to  live in your neighbourhood, I Should not hesitate with their communication, in the full confidence, that this would be acceptable. But the Same unavailing wish I  have often indulged with my old friend at Quinceÿ—and yet—I was once, unexpectedly—blessed with the opportunity of visiting him.
          Among these Theological works is one excentric production—which I regret, that I cannot communicate to either of you—As it is a masterly performance, in burlesque, viz. a defence of the orthodox System against Unitarian Hereticks „a new way of answering old heresies by Basanistes„   He not only defends a Triune God—but defends a Quaternity—Moses is the fourth person! The third ed: has appeared.
          Did I live nearer your residence I Should flatter myself, that you might communicate with me your proposed lucubrations—for your next winter amusement—now I hope, when you have accomplished this momentous task, you will condescend to favour me with its outlines. Permit me now a few words on the Syllabus, which I have perused again and again, and I do not retract my former favorable opinion of it—I hope, it may be Seen in the Same point of view by my Brittish friends—and I am Satisfied—its publishing must eventually have a good effect.
          upon what grounds do you assert—that the Mosaic Religion did imbue degrading and injurious attributes ideas of God and his attributes?
          Why do you Suppose that the reason of Jezus had not attained the maximum of his energy?
          in what point was his System of moral duties deficient? and in what point were his doctrines defective?
          
          How could he emphatically—by which I understand—to a clear conviction—tellpreach the doctrine of a future State—if his death and resurrection are not above Suspicion?
          To my last query it is required—that I explain, that In my opinion it is the basis of the Christian  revelation—the ground of all my future hopes. As I am persudaded, that man perish by death—as well as beast—it may be desirable—it may be made plausible—that he Should be immortal—but this too is the utmost, and I See no incongruity, that it takes no place even admitting—an intelligent good Being—governing the universe—but a dark veil on the human existence is drawn away—if his existence is to be continued—if he Shall revive again—with his former consciousness—of this gospel truth I am firmly persuaded. but the ground of my conviction is—that Jezus was a man—in every respect—that he proclaimed true  doctrine—that he died—and was—in its confirmation—restored again to life.
          I know not—if we Shall agree in So far—but then I have one Solid Ground of consolation more—or Some arguments must have made a deeper impression on your mind, which lost their efficacy on mine. It matters not in my opinion—if we adopt the Souls immateriality or not—whatever this may be—without the evidence of Jezus resurrection—I Should believe that Both are perishable—or, to Soften this harsh language—I Should not be able to foster my Solid hope—upon my continued existence—although I might long for it.
          If mÿ friend Dr W. Willoughby returns next winter to Congress—it might not be amiss—to give him Basanistes as a guide to Monticello—He wished—to pay his respect to you, and deserves in every regard to be favoured with your kind reception—being a man of Sterling worth.
          
            Grant me the privilege, that I may continue to assure you that I remain with high consideration
            Sir! your most obed: and obliged Sert
            Fr. Adr. van der Kemp.
          
        